Case 3:17-cv-00108-GPC-MDD Document 1141 Filed 04/09/19 PageID.122720 Page 1 of 2



   1

   2

   3

   4

   5

   6

   7

   8                         UNITED STATES DISTRICT COURT
   9                      SOUTHERN DISTRICT OF CALIFORNIA
  10

  11

  12   IN RE: QUALCOMM LITIGATION                  No. 3:17-CV-0108-GPC-MDD

  13                                               ORDER ON JOINT MOTION
                                                   REGARDING TRIAL
  14                                               PREPARATION AND
                                                   SCHEDULING ORDER AND
  15                                               RELATED ISSUES
  16

  17
                                                   Judge: Hon. Gonzalo P. Curiel

  18

  19          Before the Court is Qualcomm Incorporated’s (“Qualcomm”), Apple Inc.’s
  20   (“Apple”) and the Contract Manufacturers’1 Joint Motion regarding this Court’s
  21   Trial Preparation and Scheduling Order (“Scheduling Order”) (ECF No. 749).
  22          Having considered the parties’ joint motion, the Court directs the parties to
  23   submit Proposed Findings of Fact and Conclusions of Law after the jury has
  24   rendered a verdict, rather than by February 15, 2019 as directed by the Scheduling
  25   Order.
  26      1
           The Contract Manufacturers are Compal Electronics, Inc., Pegatron
  27   Corporation, FIH Mobile Ltd., Hon Hai Precision Industry Co., Ltd. (together with
       FIH Mobile, “Foxconn”) and Wistron Corporation.
  28


                                                                   CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1141 Filed 04/09/19 PageID.122721 Page 2 of 2




   1         The Court DENIES the parties’ remaining requests with respect to briefs
   2   pursuant to Fed. R. Civ. P. 44.1 and exchange of witness lists on the grounds that
   3   they are now MOOT at this time.
   4         IT IS SO ORDERED.
   5   Dated: April 9, 2019
   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                -2-             CASE NO. 3:17-CV-0108-GPC-MDD
